
	
		II
		110th CONGRESS
		2d Session
		S. 2794
		IN THE SENATE OF THE UNITED STATES
		
			April 1 (legislative
			 day, March 13), 2008
			Mr. Kohl (for himself
			 and Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect older Americans from misleading and fraudulent
		  marketing practices, with the goal of increasing retirement security.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Senior Investor Protection Act of
			 2008.
		2.FindingsCongress finds that—
			(1)many seniors are
			 targeted by salespersons and advisers using misleading certifications and
			 professional designations;
			(2)many
			 certifications and professional designations used by salespersons and advisers
			 represent limited training or expertise, and may in fact be of no value with
			 respect to advising seniors on financial and estate planning matters, and far
			 too often, such designations are obtained simply by attending a weekend seminar
			 and passing an open book, multiple choice test;
			(3)many seniors have
			 lost their life savings because salespersons and advisers holding a misleading
			 designation have steered them toward products that were unsuitable for them,
			 given their retirement needs and life expectancies;
			(4)seniors have a
			 right to clearly know whether they are working with a qualified adviser who
			 understands the products and is working in their best interest or a
			 self-interested salesperson or adviser advocating particular products;
			 and
			(5)many existing
			 State laws and enforcement measures addressing the use of certifications,
			 professional designations, and suitability standards in selling financial
			 products to seniors are inadequate to protect senior investors from
			 salespersons and advisers using such designations.
			3.Grants to States
			 for enhanced protection of seniors from being mislead by false
			 designations
			(a)DefinitionsAs
			 used in this Act—
				(1)the term
			 misleading designation—
					(A)means the use of
			 a purported certification, professional designation, or other credential, that
			 indicates or implies that a salesperson or adviser has special certification or
			 training in advising or servicing seniors; and
					(B)does not include
			 any legitimate certification, professional designation, license, or other
			 credential, if—
						(i)it
			 has been offered by an academic institution having regional accreditation;
			 or
						(ii)it
			 meets the standards for certifications, licenses, and professional designations
			 outlined by the North American Securities Administrators Association (in this
			 Act referred to as the NASAA) Model Rule on the Use of
			 Senior-Specific Certifications and Professional Designations, or it was issued
			 by or obtained from any State;
						(2)the term
			 financial product means securities, insurance products (including
			 insurance products which pay a return, whether fixed or variable), and bank and
			 loan products;
				(3)the term
			 misleading or fraudulent marketing means the use of a misleading
			 designation in selling or advising a senior in the sale of a financial
			 product;
				(4)the term
			 senior means any individual who has attained the age of 62 or
			 older; and
				(5)the term
			 State means each of the 50 States, the District of Columbia, and
			 the unincorporated territories of Puerto Rico and the U.S. Virgin
			 Islands.
				(b)Grant
			 programThe Attorney General of the United States (in this
			 section referred to as the Attorney General)—
				(1)shall establish a
			 program in accordance with this section to provide grants to States—
					(A)to investigate
			 and prosecute misleading and fraudulent marketing practices; or
					(B)to develop
			 educational materials and training aimed at reducing misleading and fraudulent
			 marketing of financial products toward seniors; and
					(2)may establish
			 such performance objectives, reporting requirements, and application procedures
			 for States and State agencies receiving grants under this section as the
			 Attorney General determines are necessary to carry out and assess the
			 effectiveness of the program under this section.
				(c)Use of grant
			 amountsA grant under this section may be used (including through
			 subgrants) by the State or the appropriate State agency designated by the
			 State—
				(1)to fund
			 additional staff to identify, investigate, and prosecute cases involving
			 misleading or fraudulent marketing of financial products to seniors;
				(2)to fund
			 technology, equipment, and training for regulators, prosecutors, and law
			 enforcement in order to identify salespersons and advisers who target seniors
			 through the use of misleading designations;
				(3)to fund
			 technology, equipment, and training for prosecutors to increase the successful
			 prosecution of those targeting seniors with the use of misleading
			 designations;
				(4)to provide
			 educational materials and training to regulators on the appropriateness of the
			 use of designations by salespersons and advisers of financial products;
				(5)to provide
			 educational materials and training to seniors to increase their awareness and
			 understanding of designations;
				(6)to develop
			 comprehensive plans to combat misleading or fraudulent marketing of financial
			 products to seniors; and
				(7)to enhance
			 provisions of State law that could offer additional protection for seniors
			 against misleading or fraudulent marketing of financial products.
				(d)Grant
			 requirements
				(1)MaximumThe
			 amount of a grant under this section may not exceed $500,000 per fiscal year
			 per State, if all requirements of paragraphs (2), (3), (4), and (5) are met.
			 Such amount shall be limited to $100,000 per fiscal year per State in any case
			 in which the State meets the requirements of—
					(A)paragraphs (2)
			 and (3), but not each of paragraphs (4) and (5); or
					(B)paragraphs (4)
			 and (5), but not each of paragraphs (2) and (3).
					(2)Standard
			 designation rules for securitiesA State shall have adopted rules
			 on the appropriate use of designations in the offer or sale of securities or
			 investment advice, which shall, to the extent practicable, conform to the
			 minimum requirements of the NASAA Model Rule on the Use of Senior-Specific
			 Certifications and Professional Designations, as in effect on the date of
			 enactment of this Act, or any successor thereto, as determined by the Attorney
			 General.
				(3)Suitability
			 rules for securitiesA State shall have adopted standard rules on
			 the suitability requirements in the sale of securities, which shall, to the
			 extent practicable, conform to the minimum requirements on suitability imposed
			 by self-regulatory organization rules under the securities laws (as defined in
			 section 3 of the Securities Exchange Act of 1934), as determined by the
			 Attorney General.
				(4)Standard
			 designation rules for insurance products
					(A)In
			 generalA State shall have adopted standard rules on the
			 appropriate use of designations in the sale of insurance products, which shall,
			 to the extent practicable, conform to the minimum requirements of the NASAA
			 Model Rule on the Use of Senior-Specific Certifications and Professional
			 Designations, as in effect on the date of enactment of this Act, or any
			 successor thereto, as determined by the Attorney General.
					(B)Sense of
			 congressIt is the sense of the Congress that the National
			 Association of Insurance Commissioners (in this section referred to as the
			 NAIC) should work in conjunction with NASAA in establishing a
			 single set of regulations regarding the use of certifications and designations
			 with which all insurance agents and financial advisers should comply.
					(5)Suitability
			 rules for insurance productsA State shall have adopted
			 suitability standards for the sale of annuity products, under which, at a
			 minimum (as determined by the Attorney General)—
					(A)insurers shall be
			 responsible and liable for ensuring that sales of their annuity products meet
			 their suitability requirements;
					(B)insurers shall
			 have an obligation to ensure that the prospective senior purchaser has
			 sufficient information for making an informed decision about a purchase of an
			 annuity product;
					(C)the prospective
			 senior purchaser shall be informed of the total fees, costs, and commissions
			 associated with establishing the annuity transaction, as well as the total
			 fees, costs, commissions, and penalties associated with the termination of the
			 transaction or agreement; and
					(D)insurers and
			 their agents are prohibited from recommending the sale of an annuity product to
			 a senior, if the agent fails to obtain sufficient information in order to
			 satisfy the insurer and the agent that the transaction is suitable for the
			 senior.
					(e)ApplicationTo
			 be eligible for a grant under this section, the State or appropriate State
			 agency shall submit to the Attorney General a proposal to use the grant money
			 to protect seniors from misleading or fraudulent marketing techniques in the
			 offer and sale of financial products, which application shall—
				(1)identify the
			 scope of the problem;
				(2)describe how the
			 proposed program will help to protect seniors from misleading or fraudulent
			 marketing in the sale of financial products, including, at a minimum—
					(A)by proactively
			 identifying senior victims of misleading and fraudulent marketing in the offer
			 and sale of financial products;
					(B)how the proposed
			 program can assist in the investigation and prosecution of those using
			 misleading or fraudulent marketing in the offer and sale of financial products
			 to seniors; and
					(C)how the proposed
			 program can help discourage and reduce future cases of misleading or fraudulent
			 marketing in the offer and sale of financial products to seniors; and
					(3)describe how the
			 proposed program is to be integrated with other existing State efforts.
				(f)Length of
			 participationA State receiving a grant under this section shall
			 be provided assistance funds for a period of 3 years, after which the State may
			 reapply for additional funding.
			(g)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $8,000,000 for each of the fiscal years 2009 through
			 2013.
			
